DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 07/28/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered.
	Regarding the drawing objections, Applicant argued that the amendments overcame said objections; the Examiner is mostly in agreement, and withdraws almost all of the drawing objections with the notable exception that in fig. 2 non-descriptive representation of element 105 still lacks a required descriptive text label. Additionally regarding the drawings, Applicant’s drawing amendments have suffered a loss of reproducibility and are therefore objected to thereover; the issue appears to be a loss of quality from editing a copy rather than utilizing the original drawings retained by the Applicant for the necessary corrections (see 37 CFR1.81 & MPEP 608.02). Furthermore, the clear reading of descriptive text labels should not be impeded by shading/hexing and therefore are likewise objected to.
Regarding the Title objection, Applicant argued that the amendment overcame said objection; the Examiner is in agreement, therefore said objection is withdrawn.
Regarding the Abstract objection, Applicant argued that the amendment overcame said objection; the Examiner is in partial agreement, however the Abstract is still objected to for comparisons to prior art (e.g., “novel”, “without using large-scale equipment”). With respect to “novel”, this objection is only with regards to comparing to prior art and not a matter of patentable distinction (i.e., this objection will remain even with fully allowable claimed subject matter); further, as a practical matter, the word “novel” and similar phrases does not aid the reader in determining whether to consult the full text of a patent. With respect to “without using large-scale equipment”, the Examiner generally suggests the use of non-negative descriptions (i.e., describing the instant invention rather than comparing to other prior art which utilize large scale equipment).
Regarding the objections to the Specification, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn.
Regarding the objection to claim 4, Applicant argued that the amendment overcame said objection; the Examiner is in agreement, therefore said objection is withdrawn, however see below.
  	Regarding the 112(b)/2nd indefinite rejection of claim 3, Applicant argued that the amendment canceling the limitation in question rendered the rejection moot; the Examiner is in agreement, therefore said rejection is withdrawn. The Examiner additionally notes that the clarification in claim 3 results in a (minor) lack of clarity in dependent claim 4 likewise related to the “filters”, and has been objected to.
Regarding the 102 anticipatory prior art rejections of independent claims 1 and 8, Applicant argued that the amendment to expressly recite Applicant’s claimed mixing chamber and exposure chamber as separate elements overcomes said rejection. The Examiner is in agreement, therefore said rejections are withdrawn; however, upon further consideration, the claims are rejected in further view of secondary reference CN 201207026 Y “Tang”. Tang teaches “Generating And Sampling Device Of Radon Chamber Radio-aerosol” (Title) comprising an enclosed exposure chamber (fig. 1, radon chamber 1) connected to a mixing chamber (fig. 1, aerosol buffer box 2) (page 2 of translation, towards the bottom “As the radon chamber radio-aerosol generating and sampling device, the aerosol buffer box is equipped with gas mixing device”) for receiving aerosolized radioactive particles from said mixing chamber (fig. 1, aerosol buffer box 2).  Furthermore, it is the Examiner’s position that constructing a formerly integral structure (Sorimachi’s exposure chamber with mixing fan) in various elements (split Sorimachi’s exposure chamber with mixing fan into two chambers) involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate Sorimachi’s mixing/exposure chamber into a mixing chamber and an exposure chamber—as further supported by Tang’s use of connected dual chambers for radio-aerosols—thereby providing specialization of components, including advantages in sampling, collecting, and/or replacements of parts. See present rejections for further details.
Further regarding the prior art rejections of the independent claims,  Applicant argued that Sorimachi does not teach a “fine particle having a predetermined particle size”. More specifically, Applicant argued that predetermined particle size means (emphasis added) uniform and specific particle size.  MPEP 2111.01(II) IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION states (bold for emphasis):
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).

As put forth by MPEP 2111.01(I) I. THE WORDS OF A CLAIM MUST BE GIVEN THEIR “PLAIN MEANING” UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION, the presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. Further, MPEP 2111(V) states in part that (bold for emphasis) “the specification must provide a clear and intentional use of a special definition for the claim term to be treated as having a special definition”. The Examiner has looked to the specification for guidance, and found in [0031] “Therefore, in order20 to prepare only aerosols (monodisperse aerosol) having a uniform and specific particle size (predetermined particle size)”. The Examiner notes that there is not a clear definition provided for predetermined particle size, emphasizing that it relies upon (propositional fallacy) affirming the consequent (if A, then B; B, therefore A), as well as being unclear if uniform & specific particle size together is parenthetically referencing predetermined particle size, specific particle size alone is parenthetically referencing predetermined particle size, and/or if the relationship is conditional upon the preparing of monodisperse aerosols. Therefore, it is the Examiner’s position that the phrase “predetermined size” and limitation using said phrase  examination of the claim is only in view of the specification, and does not import Applicant’s further limitations of being uniform and specific particle size for preparing only monodisperse aerosol. Nevertheless, for compact prosecution the Examiner provides analysis of Applicant’s argued, but not claimed limitation: Sorimachi does not teach discriminating a fine particle having a predetermined particle size wherein the predetermined particle size is uniform and a specific particle size resulting in monodisperse aerosol.
 Tu teaches differential mobility analyzer  (page 3 through top of page 4 “the aerosols were passed through a differential mobility analyser (TSI, Model 3071), yielding monodisperse particles”; Title “International Intercalibration and Intercomparison Measurements of Radon Progeny Particle Size Distribution”) (the Examiner notes that TSI’s Model 3071 Electrostatic Classifier is a commercial differential mobility analyzer DMA).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Tu’s DMA/electrostatic-classifier (TSI Model 3071 electrostatic classifier DMA) for Sorimachi’s particle discriminator thereby providing a well-known mono-dispersive particle discriminator for aerosol and which provides control thereof advantageously via charge instead of temperature. Furthermore, the Examiner notes that differential-mobility-analyzers/electrostatic-classifiers are conveniently commercially available and which provide standardization of the particle sizing making comparisons of experiments easier and more valid. 
Regarding the 103 prior art obviousness rejections, Applicant further argued that one skilled in the art would have had no reason to attempt to modify Sorimachi’s apparatus by substituting Tu’s differential mobility analyzer for Sorimachi’s particle discriminator for discriminating a fine particle having a predetermined particles size. However this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

Therefore, the Examiner has weighed the Attorney’s assertion against the Examiner’s teachings, citations, and motivational considerations (see preceding analysis) and found the assertion inadequate for rebutting the prima facie case of obviousness. See also In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (“Attorney’s argument in a brief cannot take the place of evidence").  
Regarding the Official Notice(s), specifically Examiner assertions that utilizing pipes for lines to convey aerosol’s is conventional in the art, that filters are conventionally removable for replacement and/or cleaning thereof, that filters are conventionally placed in series when within a flow line, and that utilizing metal for wire mesh filters is conventional in the art, Applicant traversed said Official Notice(s). However, Applicant has not specifically pointing out the supposed errors as to why the noticed fact is not considered to be common knowledge or well-known in the art. MPEP 2144.03(C) states in part:
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ.

Applicant’s traversal does not contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the notice; as Applicant’s traversal of the Official Notice is not adequate, the Examiner therefore respectfully concludes that the common knowledge or well-known in the art statement is taken to be admitted prior art. See also In re Boon, 439 F.2d 724, 728, 169 U.S.P.Q. (BNA) 231 (CCPA, 1971).
Further regarding the obviousness analysis of combining these Examiner asserted facts, Applicant argued that the combination requires impermissible hindsight reasoning. However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145(X)(A) and In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the Examiner notes that MPEP 2141(II)(C) states: “Office personnel may rely on their own technical expertise to describe the knowledge and skills of a person of ordinary skill in the art. The Federal Circuit has stated that examiners and administrative patent judges on the Board are “persons of scientific competence in the fields in which they work” and that their findings are “informed by their scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the art.” In re Berg, 320 F.3d 1310, 1315, 65 USPQ2d 2003, 2007 (Fed. Cir. 2003). In addition, examiners “are assumed to have some expertise in interpreting the references and to be familiar from their work with the level of skill in the art.” PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 86 USPQ2d 1385 (Fed. Cir. 2008) (quoting Am. Hoist & Derrick Co. v. Sowa & Sons, 725 F.2d 1350, 1360, 220 USPQ 763, 770 (Fed. Cir. 1984). See MPEP § 2141 for a discussion of the level of ordinary skill.” Additionally, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. See also In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985) (skill is presumed on the part of one of ordinary skill in the art) and In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). In the present case the Examiner notes that it is commonsensical to use pipes as lines for aerosols to provide an enclosed pathway which guides the aerosol and prevents loss thereof and that an ordinary artisan would be creative enough to substitute a pipe for a generic (aerosol) line. Likewise, it is commonsensical and within ordinary creativity to utilize removable filters for replacement/cleaning of said filters, to utilize metal for the material of a wire for known advantages of metal over other less durable materials, and to place filters in series thereby providing increases in filtration. See respective claim analysis for further details, and see also prior art of record which is exemplary of the level of ordinary skill in the art. The Examiner is therefore unpersuaded by Applicant’s argument of impermissible hindsight.
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 105 (relative humidity monitor) of fig. 2 need(s) appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. 
The amended drawings are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The Examiner notes in particular that the figures’ shading/hexing obscures the clear reading of the reference numbers and reference descriptive text labels:
The drawings are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred.  These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
 The drawings are objected to under 37 CFR 1.84(h)(3). Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded that a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
 The abstract of the disclosure is objected to because:
 comparisons to prior art (e.g., “novel”, “without using large-scale equipment”).
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  
As to claim 4,
 
 the Examiner objects to the shorthand nomenclature of “said filters” when in claim 3 from which claim 4 depends, Applicant claimed “one or more…filters” and while “said” is understood in context of the claims and Applicant’s arguments to so reference the “one or more externally removable” filters, the shorthand improperly & unclearly conveys this distinction. 
Appropriate correction is required.
Claim Interpretation
MPEP 2111 states that (emphasis added) “the specification must provide a clear and intentional use of a special definition for the claim term to be treated as having a special definition”. Where Applicant’s definitions are optional, non-limiting, and/or not a clear and intentional use, the definitions are not considered special definitions and claim terms referencing such definitions will instead be considered under the broadest reasonable interpretation in view of the specification.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Sorimachi in view of previously cited Sorimachi et al (NPL Development of an aerosol chamber for calibration of 220Rn progeny detectors; hereafter “Sorimachi”) in view of newly cited Tang et al (CN 201207026 Y; hereafter “Tang”; machine translation provided with the foreign document and utilized for providing English citations) and in further view of previously cited Keng-Wu Tu (NPL ENVIRONMENTAL MEASUREMENTS LABORATORY International Intercalibration and Intercomparison Measurements of Radon Progeny Particle Size Distribution; hereafter “Tu”).

    PNG
    media_image1.png
    546
    674
    media_image1.png
    Greyscale

Regarding independent claim 1,
 
 Sorimachi teaches a radioactive fine particle manufacturing system (fig. 1) (Title “Development of an aerosol chamber for calibration of 220Rn progeny detectors”), comprising
a radioactive gas generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator; see top left portion of fig. 1 leading to chamber with fan) for generating a natural radioactive noble gas (Radon), 
a fine particle generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising atomizer and carnauba wax and regulation portions for temperature and airflow control therein; see top right portion of fig. 1 leading to chamber with fan; hereafter referenced as aerosol generation system) for generating a non-radioactive fine particle (aerosol particle) (Abstract “aerosol generation
 system using carnauba wax as the aerosol material”; see also section B), 
a mixing/exposure chamber (fig. 1, exposure chamber with fan) for mixing (via the fan) the natural radioactive noble gas (Radon) generated by the radioactive gas generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator) and the non-radioactive fine particle (aerosol particle) generated by the fine particle generating apparatus (fig. 1, aerosol generation system), and
a sampling system for 220Rn progeny for receiving a radioactive fine particle having a predetermined particle size generated in said mixing/exposure chamber (fig. 1, exposure chamber with fan),  
wherein 
said radioactive gas generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator) includes a radiation source unit (220Rn gas generator) that has a natural radiation source (220Rn source) therein, whereby the apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator) feeds externally acquired air (purified dry air is humidified via ultrapure water and fed to 220Rn gas generator) to the radiation source unit (220Rn gas generator), mixes the air (purified and humidified air) and the natural radioactive noble gas (Radon) generated from the natural radiation source (220Rn source), and feeds the same to said mixing/exposure chamber (fig. 1, exposure chamber with fan), 
said fine particle generating apparatus (fig. 1, aerosol generation system) includes a fine particle generator (fig. 1, generator inclusive of atomizer and carnauba wax) for generating a fine particle (aerosol particle) and a particle discriminator (fig. 1, regulation portions for temperature and airflow control of aerosol generation system) for discriminating a fine particle (aerosol particle) having a predetermined particle size (see fig. 2 showing particle size distribution from said discrimination via regulation), whereby the apparatus (aerosol generation system) discriminates a non-radioactive fine particle (aerosol particle) having a predetermined particle size (discriminates against sizes nonconforming to predetermined size distribution controllable via temperature) from the non-radioactive fine particle (aerosol particle) generated by the fine particle generator (fig. 1, generator inclusive of atomizer and carnauba wax) by using the particle discriminator (fig. 1, regulation portions for temperature and airflow control of aerosol generation system) and feeds the same to said mixing/exposure chamber (fig. 1, exposure chamber with fan) (see at least section B, noting in particular “In this aerosol generation
 system, both the particle size distribution and concentration
 can be individually regulated by varying the temperature and
 air flow”), and 
said mixing/exposure chamber (fig. 1, exposure chamber with fan) attaches a progeny nuclide (220Rn progeny) converted by radioactive decay from the natural radioactive noble gas (Radon) fed from said radioactive noble gas (Radon) generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator) to the non-radioactive fine particle (aerosol particle) having a predetermined particle size fed from said fine particle generating apparatus (fig. 1, aerosol generation system) to generate a radioactive fine particle (aerosol attached Radon progeny particle) having a predetermined particle size (Abstract “aerosol-attached 220Rn progeny”; see also section III).
Sorimachi does not explicitly show an enclosed exposure chamber connected to said mixing chamber for receiving a radioactive fine particle having a predetermined particle size generated in said mixing chamber.  
However: 
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). It has also been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to split/duplicate Sorimachi’s exposure chamber with mixing fan into two chambers.  
Tang teaches “Generating And Sampling Device Of Radon Chamber Radio-aerosol” (Title) comprising an enclosed exposure chamber (fig. 1, radon chamber 1) connected to a mixing chamber (fig. 1, aerosol buffer box 2) (page 2, towards the bottom “As the radon chamber radio-aerosol generating and sampling device, the aerosol buffer box is equipped with gas mixing device”) for receiving aerosolized radioactive particles from said mixing chamber (fig. 1, aerosol buffer box 2).  
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate Sorimachi’s mixing/exposure chamber into a mixing chamber and an exposure chamber—as further supported by Tang’s use of connected dual chambers for radio-aerosols—thereby providing specialization of components, including advantages in sampling, collecting, and/or replacements of parts.
Therefore Sorimachi as modified suggests an enclosed exposure chamber (exposure chamber; as modified to be separate) connected to said mixing chamber (mixing chamber with fans; as modified to be separate) for receiving a radioactive fine particle (aerosol attached Radon progeny particle) having a predetermined particle size generated in said mixing chamber (mixing chamber with fans; as modified to be separate).
Applicant has traversed the Examiner’s interpretation of a “fine particle having a predetermined particle size” (see bottom of page 3 through page 4 of Applicant’s Remarks dated 07/28/2022; see analysis provided in Response to Arguments), Applicant specifically arguing that predetermined particle size means (emphasis added) uniform and specific particle size. For compact prosecution the Examiner provides analysis thereof: 
Sorimachi does not teach discriminating a fine particle having a predetermined particle size wherein the predetermined particle size is uniform and a specific particle size resulting in monodisperse aerosol.
Tu teaches differential mobility analyzer  (page 3 through top of page 4 “the aerosols were passed through a differential mobility analyser (TSI, Model 3071), yielding monodisperse particles”; Title “International Intercalibration and Intercomparison Measurements of Radon Progeny Particle Size Distribution”) (the Examiner notes that TSI’s Model 3071 Electrostatic Classifier is a commercial differential mobility analyzer DMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Tu’s DMA/electrostatic-classifier (TSI Model 3071 electrostatic classifier DMA) for Sorimachi’s particle discriminator thereby providing a well-known mono-dispersive particle discriminator for aerosol and which provides control thereof advantageously via charge instead of temperature. Furthermore, the Examiner notes that differential-mobility-analyzers/electrostatic-classifiers are conveniently commercially available and which provide standardization of the particle sizing making comparisons of experiments easier and more valid. 

Regarding independent claim 8,
 
 Sorimachi teaches a radioactive fine particle (aerosol attached Radon progeny particle) manufacturing method by employing (Title “Development of an aerosol chamber for calibration of 220Rn progeny detectors”)
 a radioactive gas generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator) for generating a natural radioactive noble gas (Radon), 
 a fine particle generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising atomizer and carnauba wax and regulation portions for temperature and airflow control therein) for generating a non-radioactive fine particle (aerosol particle) (Abstract “aerosol generation
 system using carnauba wax as the aerosol material”; see also section B), and 
a mixing/exposure chamber (fig. 1, exposure chamber with fan) for mixing the natural radioactive noble gas (Radon) generated by the radioactive gas generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator) and the non-radioactive fine particle (aerosol particle) generated by the fine particle generating apparatus (fig. 1, aerosol generation system), 
 the method comprising the steps of:
a generating a natural radioactive noble gas (Radon) step of, in said radioactive gas generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator), feeding externally acquired air to the radiation source unit (220Rn gas generator) including a natural radiation source (220Rn source) therein, generating a natural radioactive noble gas (Radon) from the air and the natural radiation source (220Rn source), and feeding the same to the mixing/exposure chamber (fig. 1, exposure chamber with fan);
a generating a non-radioactive fine particle (aerosol particle) step of, in said fine particle generating apparatus (fig. 1, aerosol generation system), generating a non-radioactive fine particle (aerosol particle) by a fine particle generator (fig. 1, generator inclusive of atomizer and carnauba wax) for generating a fine particle (aerosol particle), discriminating a non-radioactive fine particle (aerosol particle) having a predetermined particle size (see fig. 2 showing particle size distribution from said discrimination via regulation) from the non-radioactive fine particle (aerosol particle) by using a particle discriminator (fig. 1, regulation portions for temperature and airflow control of aerosol generation system) for discriminating a fine particle (aerosol particle) having a predetermined particle size (discriminates against sizes nonconforming to predetermined size distribution controllable via temperature), and feeding the same to said mixing/exposure chamber (fig. 1, exposure chamber with fan) (see at least section B, noting in particular “In this aerosol generation
 system, both the particle size distribution and concentration
 can be individually regulated by varying the temperature and
 air flow”); 
a generating a radioactive fine particle (aerosol attached Radon progeny particle) step of, in said mixing/exposure chamber (fig. 1, exposure chamber with fan), attaching a progeny nuclide (220Rn progeny) converted by radioactive decay from the natural radioactive noble gas (Radon) fed from said radioactive gas generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator) in said step of generating a natural radioactive noble gas (Radon) to the non-radioactive fine particle (aerosol particle) having a predetermined particle size fed from said fine particle generating apparatus (fig. 1, aerosol generation system) in said step of generating a non-radioactive fine particle (aerosol particle) to generate a radioactive fine particle (aerosol attached Radon progeny particle) having a predetermined particle size (Abstract “aerosol-attached 220Rn progeny”; see also section III); and
a step of collecting a radioactive fine particle (aerosol attached Radon progeny particle)  by outputting a radioactive fine particle (aerosol attached Radon progeny particle) having a predetermined particle size and generated in said step of generating a radioactive fine particle (aerosol attached Radon progeny particle), from said mixing/exposure chamber (fig. 1, exposure chamber with fan).
Sorimachi does not explicitly state a step of collecting a radioactive fine particle having a predetermined particle size and generated in said step of generating a radioactive fine particle, from said mixing chamber to an enclosed exposure chamber connected to said mixing chamber.   
However: 
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). It has alos been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to split/duplicate Sorimachi’s exposure chamber with mixing fan into two chambers.  
Tang teaches “Generating And Sampling Device Of Radon Chamber Radio-aerosol” (Title) comprising an enclosed exposure chamber (fig. 1, radon chamber 1) connected to a mixing chamber (fig. 1, aerosol buffer box 2) (page 2, towards the bottom “As the radon chamber radio-aerosol generating and sampling device, the aerosol buffer box is equipped with gas mixing device”) for receiving aerosolized radioactive particles from said mixing chamber (fig. 1, aerosol buffer box 2).  
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate Sorimachi’s mixing/exposure chamber into a mixing chamber and an exposure chamber—as further supported by Tang’s use of connected dual chambers for radio-aerosols—thereby providing specialization of components, including advantages in sampling, collecting, and/or replacements of parts.
Therefore Sorimachi as modified suggests a step of collecting a radioactive fine particle (aerosol attached Radon progeny particle) by outputting a radioactive fine particle (aerosol attached Radon progeny particle) having a predetermined particle size (aerosol attached Radon progeny particle) and generated in said step of generating a radioactive fine particle (aerosol attached Radon progeny particle), from said mixing chamber (mixing chamber with fans; as modified to be separate) to an enclosed exposure chamber (exposure chamber; as modified to be separate) connected to said mixing chamber (mixing chamber with fans; as modified to be separate).
Applicant has traversed the Examiner’s interpretation of a “fine particle having a predetermined particle size” (see bottom of page 3 through page 4 of Applicant’s Remarks dated 07/28/2022; see analysis provided in Response to Arguments), Applicant specifically arguing that predetermined particle size means (emphasis added) uniform and specific particle size. For compact prosecution the Examiner provides analysis thereof: 
Sorimachi does not teach discriminating a fine particle having a predetermined particle size wherein the predetermined particle size is uniform and a specific particle size resulting in monodisperse aerosol.
Tu teaches differential mobility analyzer  (page 3 through top of page 4 “the aerosols were passed through a differential mobility analyser (TSI, Model 3071), yielding monodisperse particles”; Title “International Intercalibration and Intercomparison Measurements of Radon Progeny Particle Size Distribution”) (the Examiner notes that TSI’s Model 3071 Electrostatic Classifier is a commercial differential mobility analyzer DMA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Tu’s DMA/electrostatic-classifier (TSI Model 3071 electrostatic classifier DMA) for Sorimachi’s particle discriminator thereby providing a well-known mono-dispersive particle discriminator for aerosol and which provides control thereof advantageously via charge instead of temperature. Furthermore, the Examiner notes that differential-mobility-analyzers/electrostatic-classifiers are conveniently commercially available and which provide standardization of the particle sizing making comparisons of experiments easier and more valid. 

Regarding claim 2, which depends on claim 1,
 
 Sorimachi teaches wherein said radioactive gas generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator) further comprises a humidity control unit (fig. 1, air humidity control system comprising ultrapure water) for feeding acquired air by controlling the humidity thereof, whereby the apparatus controls the radioactivity concentration of a natural radioactive noble gas (Radon) generated from said natural radiation source (220Rn source) by feeding externally acquired air to said radiation source unit (220Rn gas generator) after allowing the air to pass through the humidity control unit (fig. 1, air humidity control system comprising ultrapure water) (section IIA “air humidity
 control system available to adjust the concentration of
 220Rn gas generated from the source”).
 

Regarding claim 9, which depends on claim 8,
 
 Sorimachi teaches wherein said radioactive gas generating apparatus (fig. 1, portion of radioactive aerosol chamber comprising 220Rn gas generator) further comprises a humidity control unit (fig. 1, air humidity control system comprising ultrapure water) for feeding acquired air by controlling the humidity thereof, whereby said step of generating a natural radioactive noble gas (Radon) controls the radioactivity concentration of said natural radioactive noble gas (Radon) generated by feeding externally acquired air to said radiation source unit (220Rn gas generator) after allowing the air to pass through said humidity control unit (fig. 1, air humidity control system comprising ultrapure water) (section IIA “air humidity
 control system available to adjust the concentration of
 220Rn gas generated from the source”).

Regarding claim 6 and claim 11, where claim 6 depends on claim 1 and where claim 11 depends on claim 8,
 
 Sorimachi teaches wherein said natural radiation source (220Rn source) is 220Rn (section IIA “220Rn source”) or 222Rn generated from an environmental sample.

Regarding claim 7 and claim 12, where claim 7 depends on claim 1 and where claim 12 depends on claim 8,
 
 Sorimachi teaches a particle discriminator (fig. 1, regulation portions for temperature and airflow control of aerosol generation system).
Sorimachi does not teach wherein a particle discriminator is a differential mobility analyzer.
Tu teaches differential mobility analyzer  (page 3 through top of page 4 “the aerosols were passed through a differential mobility analyser (TSI, Model 3071), yielding monodisperse particles”; Title “International Intercalibration and Intercomparison Measurements of Radon Progeny Particle Size Distribution”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Tu’s differential mobility analyzer for Sorimachi’s particle discriminator thereby providing a well-known mono-dispersive particle discriminator for aerosol and which provides control thereof advantageously via charge instead of temperature. Furthermore, the Examiner notes that differential mobility analyzers are conveniently commercially available and which provide standardization of the particle sizing making comparisons of experiments easier and more valid. 

Regarding claim 3, which depends on claim 1,
 
 Sorimachi as modified (see analysis of independent claim pertaining to mixing/exposing and separate chambers) suggests wherein said mixing chamber (fig. 1, chamber with fan, modified in independent claim to be distinct from exposure chamber) further comprises a pipe (at once so envisaged that the connection from the exposure chamber with fan to the inline filter of the Sampling system for 220Rn progeny; additional obviousness analysis follows) for feeding a generated radioactive fine particle (aerosol attached Radon progeny particle) having a predetermined particle size to the exposure chamber (exposure chamber, modified in independent claim to be distinct from mixing chamber), wherein the pipe (sampling system pipe) includes therein one or more externally removable filters (inline filter(s) within the inline filter holder; filters at once so envisaged as to be removable from said holder; additional obviousness follows) for collecting the radioactive fine particle (aerosol attached Radon progeny particle) having a predetermined particle size aligned in series (at least a series of 1; Examiner notes that filters are at once envisaged as being in series when utilized within piped connections; additional obviousness follows).
With respect to the limitations above noted as at once so envisaged, the Examiner acknowledges that Sorimachi does not explicitly state 1) wherein the sampling system line is a pipe, nor 2) wherein the filter(s) within the sampling system filter holder is removable.
However: 
The Examiner took Official Notice that utilizing pipes for lines to convey aerosol’s is conventional in the art, that filters are conventionally removable for replacement and/or cleaning thereof, and that filters are conventionally placed in series when within a flow line. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to make a filter removable from a filter holder and has the expected advantage of enabling replacement and/or cleaning of a filter.
Furthermore, Tu teaches a serial graded screen array (fig. 2) (page 5 “The ARGSA consisted of an open-faced filter holder, containing 105, 200, and 400 woven mesh screens, and a backup filter, as shown in Figure 2. Samples were collected at a sampling rate of 9.5 ± 0.1 min-1 using a carbon vane pump. The wire screen collection efficiencies were derived as a function of particle size (Cheng et al. 1980), with corrections for internal losses in the screens and for the front-to-total ratio (Solomon and Ren 1992)”).
Therefore, in view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the aforementioned features, or nevertheless, or in the alternative, 1) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so form Sorimachi’s sampling system to comprise a pipe for the conveyance of the aerosol attached progeny for the expected purpose of conventionally providing a means for conveyance which is well-known, easily assembled and which confines said aerosol attached progeny to prevent unwanted leaks, 2) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Sorimachi’s filter(s) removable from Sorimachi’s filter holder—such as an open-face filter holder design as supported by Tu—and therefore enabling easier collection, replacement, and/or cleaning/maintenance of the filter(s) thereof, further noting inclusion of utilizing a series of filters in Sorimachi’s filter holder—as supported by Tu’s series of wire mesh screens filters—thereby providing more efficient and organized collection of samples as a function of particle size. 

Regarding claim 4, which depends on claim 3,
 
 Sorimachi as modified by Tu (see analysis of claim 3) suggests wherein said filters are a wire screen composed of a predetermined-size mesh (page 5 “The ARGSA consisted of an open-faced filter holder, containing 105, 200, and 400 woven mesh screens, and a backup filter, as shown in Figure 2. Samples were collected at a sampling rate of 9.5 ± 0.1 min-1 using a carbon vane pump. The wire screen collection efficiencies were derived as a function of particle size (Cheng et al. 1980), with corrections for internal losses in the screens and for the front-to-total ratio (Solomon and Ren 1992)”).
Sorimachi as modified by Tu fails to explicitly teach wherein the mesh wire screen filters are made of a metal material.
However:
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, one having ordinary skill in the art could easily conceive of forming wire for a filter from metal.
Furthermore, the Examiner took Official Notice that utilizing metal for wire mesh filters is conventional in the art. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
	In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize metal for each of the filters thereby providing a more mechanically resistant material and thus increasing durability and/or reusability.
 
Regarding claim 5 which depends on claim 1,
 
 Sorimachi teaches wherein said exposure chamber (Exposure Chamber) includes an externally removable filter (inline filter(s) within the inline filter holder; filters at once so envisaged as to be removable from said holder; additional obviousness follows) for collecting a fed radioactive fine particle (aerosol attached Radon progeny particle) having a predetermined particle size.
With respect to the limitation above noted as at once so envisaged, the Examiner acknowledges that Sorimachi does not explicitly state wherein the filter(s) within the sampling system filter holder is removable.
However: 
The Examiner took Official Notice that filters are conventionally removable for replacement and/or cleaning there. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to make a filter removable from a filter holder and has the expected advantage of enabling replacement and/or cleaning of a filter.
Furthermore, Tu teaches a serial graded screen array (fig. 2) (page 5 “The ARGSA consisted of an open-faced filter holder, containing 105, 200, and 400 woven mesh screens, and a backup filter, as shown in Figure 2. Samples were collected at a sampling rate of 9.5 ± 0.1 min-1 using a carbon vane pump. The wire screen collection efficiencies were derived as a function of particle size (Cheng et al. 1980), with corrections for internal losses in the screens and for the front-to-total ratio (Solomon and Ren 1992)”).
Therefore, in view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the aforementioned features, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Sorimachi’s filter(s) removable from Sorimachi’s filter holder—such as an open-face filter holder design as supported by Tu—and therefore enabling easier collection, replacement, and/or cleaning/maintenance of the filter(s) thereof, further inclusive of utilizing a series of filters in Sorimachi’s filter holder—as supported by Tu’s series of wire mesh screens filters—thereby providing more efficient and organized collection of samples as a function of particle size. 

Regarding claim 10, which depends on claim 8,
 
 Sorimachi teaches wherein the method further comprises a step of collecting the radioactive fine particle (aerosol attached Radon progeny particle) by an externally removable filter (inline filter(s) within the inline filter holder; filters at once so envisaged as to be removable from said holder; additional obviousness follows) included in said exposure chamber (Exposure Chamber).
With respect to the limitation above noted as at once so envisaged, the Examiner acknowledges that Sorimachi does not explicitly state wherein the filter(s) within the sampling system filter holder is removable.
However: 
The Examiner took Official Notice that filters are conventionally removable for replacement and/or cleaning there. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, see MPEP 2144(V)(C), Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the present case, only ordinary skill in the art is required to make a filter removable from a filter holder and has the expected advantage of enabling replacement and/or cleaning of a filter.
Furthermore, Tu teaches a serial graded screen array (fig. 2) (page 5 “The ARGSA consisted of an open-faced filter holder, containing 105, 200, and 400 woven mesh screens, and a backup filter, as shown in Figure 2. Samples were collected at a sampling rate of 9.5 ± 0.1 min-1 using a carbon vane pump. The wire screen collection efficiencies were derived as a function of particle size (Cheng et al. 1980), with corrections for internal losses in the screens and for the front-to-total ratio (Solomon and Ren 1992)”).
Therefore, in view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the aforementioned features, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Sorimachi’s filter(s) removable from Sorimachi’s filter holder—such as an open-face filter holder design as supported by Tu—and therefore enabling easier collection, replacement, and/or cleaning/maintenance of the filter(s) thereof, further inclusive of utilizing a series of filters in Sorimachi’s filter holder—as supported by Tu’s series of wire mesh screens filters—thereby providing more efficient and organized collection of samples as a function of particle size. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2856